DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.16/255780 filed on 23 January 2019.  
Claims 1-20 are pending.  Claims 1, 11, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/24/2020 and 09/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 10 and 18 are objected to because of the following informalities: the word “wherein” on line 7 of claim 10 and also on line 8 of claim 18 appear to be a duplicate of the preceding word and should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. PGPUB No. 2013/0132958 A1, hereinafter “Jain”) in view of Baz (U.S. PGPUB No. 2007/0220375 A1).

Regarding claim 1, Jain teaches a method of updating a status of a first process performed by a first node, the method comprising:
periodically examining a first table stored in a consistent and distributed database (Jain ¶0025, a file table is examined at various processing stages), wherein:
the table includes a first indication of a status of the first process and a second indication of a status of a second process (Jain ¶0025, the file table includes status of the file at various file processing stages),
the first process and the second process are clustered for implementing functions of a distributed application in a distributed manner (Jain ¶0017, “A resource adapter may be any application that performs a job with content of the resources, or files, received”, and ¶¶0019-0021, the first and second processes (i.e., tasks) are clustered and executed by different resource adapters).

changing the status of the first process in a second table to reflect that the first process is non-operational. 
However, in the same field of endeavor, Baz teaches determining that the first indication has not changed during a first time period (Baz ¶0034); and 
changing the status of the first process in a second table to reflect that the first process is non-operational (Baz ¶0040, i.e., a “not responding” state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain by incorporating the teachings of Baz. The motivation would be to automatically monitoring and addressing software errors as they occur in a network. Such improvement would help to reduce extended and unnecessary down-time while waiting for the operator to troubleshoot and remedy the errors (Baz ¶¶0004-0005).
Jain as modified by Baz also teaches wherein:
the second table is stored in the database (Jain ¶0044, task table is a RDBMS entity which also stores status flags for the tasks executed by the task executor (e.g., the processing state as taught by Baz)),
the second process is notified when the status of the first process is changed in the second table (Jain ¶0051), and
a different share of workload associated with the distributed application is performed by the second process as compared to when the first process was operational (Jain ¶0052).

As to claim 2, Jain as modified by Baz also teaches the method of claim 1, wherein the first process executes in the first node and the second process executes in a second node (Jain ¶¶0035-0036, processes (i.e. tasks) are executed by different resource adapter instances (i.e., nodes)).

As to claim 3, Jain as modified by Baz also teaches the method of claim 2, wherein changing the status of the first process comprises changing the status of the first process only if the second node also determines that the first indication has not changed during the first time period (Baz ¶0034, “if process monitor 506 has not received heartbeats 504 from a process for a configurable period of time, it uses a decision tree to determine why the corresponding process 505 has not sent a heartbeat, and then decides what, if any, action it should take”).

As to claim 5, Jain as modified by Baz also teaches the method of claim 1, wherein the second process is notified by a background thread that is configured to periodically access the second table in the database (Baz ¶0029, “Process monitor 506 retains a configuration file 507 relating to processes 505. Processes 505 that are in configuration file 507 are monitored for existence and health.”).

As to claim 6, Jain as modified by Baz also teaches the method of claim 1, wherein the first process and the second process are configured to periodically change the first indication and the second indication, respectively, when the first process and 

As to claim 7, Jain as modified by Baz also teaches the method of claim 1, further comprising:
periodically examining the first table to determine whether the first indication has changed during a second time period earlier than the first time period (Baz Fig. 6, i.e.,  changed from failing heartbeat in earlier time period to starting heartbeat in the first time period);
determining that the first indication has changed during the second time period (Baz Fig. 6, i.e., continuing to receive heartbeats in the second time period); and 
changing the status of the first process in the second table to reflect that the first process is operational (Baz Fig. 6, i.e., transitioning from “not running” to “running” state).

As to claim 8, Jain as modified by Baz also teaches the method of claim 1, further comprising:
periodically examining the first table to determine whether the first indication has changed during a third time period later than the first time period (Baz Fig. 7, i.e., changed from receiving heartbeats to failing heartbeat);

changing the status of the first process in the second table to reflect that the first process is operational (Baz Fig. 7, i.e., transitioning from “not running” back to “running” state).

As to claim 9, Jain as modified by Baz also teaches the method of claim 1, wherein first process executes in a second node and the second process executes in the first node (Jain ¶¶0019-0021, the first and second processes (i.e., tasks) are executed by different resource adapters).

Regarding claim 11, Jain as modified by Baz also teaches a first apparatus, comprising:
a non-transitory memory comprising executable instructions (Jain ¶0007); and 
a processor in data communication with the memory (Jain ¶0007) and configured to execute the instructions to cause the apparatus to perform the same method as recited in claim 1.
Claim 11 is similarly rejected.

	Claim 12 recites the limitations substantially similarly to those of claim 1 and is similarly rejected.



Claim 15 recites the limitations substantially similarly to those of claim 5 and is similarly rejected.

Claim 16 recites the limitations substantially similarly to those of claim 6 and is similarly rejected.

Claim 17 recites the limitations substantially similarly to those of claim 7 and is similarly rejected.

Claim 19 recites the limitations substantially similarly to those of claim 1 and is similarly rejected.

Claim 20 recites the limitations substantially similarly to those of claim 2 and is similarly rejected.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Baz, and further in view of Snodgrass (U.S. PGPUB No. 2020/0205055 A1).


the first table includes a heartbeat version associated with the first process, and the first indication comprises a heartbeat count.
However, Snodgrass teaches the first table includes a heartbeat version associated with the first process (Snodgrass ¶0164, a network address table (i.e., the first table) that stores a heartbeat version for a route node (i.e., the first process)), and the first indication comprises a heartbeat count (Snodgrass ¶0164). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Baz by incorporating the teachings of Snodgrass. The motivation would be to verify that a route node is active or not and thereby to determine whether to restart the heartbeat timer to reduce network traffic with unnecessary heartbeat message (Snodgrass ¶0164).

Claim 14 recites the limitations substantially similarly to those of claim 4 and is similarly rejected. 

Allowable Subject Matter
Claims 10 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157